60566: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 60566


Short Caption:ALCANTARA VS. WAL-MART STORES, INC.Classification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A643449Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:04/11/2012 / Worrell, CarolynSP Status:Completed


Oral Argument:10/15/2013 at 10:00 AMOral Argument Location:Regional Justice Center


Submission Date:10/15/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantHiroko AlcantaraMont E. Tanner


AppellantSarah AlcantaraMont E. Tanner


RespondentWal-Mart Stores, Inc.Brenda H. Entzminger
							(Phillips, Spallas & Angstadt, LLC)
						



14-10527: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


03/30/2012Filing FeeFiling fee due for Appeal.


03/30/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.12-10086




03/30/2012Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.12-10088




04/09/2012Filing FeeFiling Fee Paid. $250.00 from Law Office of Mont E. Tanner Ltd. Check no. 661.


04/09/2012Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  Docketing Statement due:  20 days.12-11276




04/11/2012Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Carolyn Worrell.12-11520




05/14/2012Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days.12-15259




05/16/2012Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for May 24, 2012 at 9:30 a.m.12-15535




05/16/2012Docketing StatementFiled Docketing Statement Civil Appeals.12-15612




06/28/2012Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.12-20449




07/09/2012Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.12-21512




07/11/2012Transcript RequestFiled Certificate of No Transcript Request.12-21897




10/03/2012MotionFiled NRAP Rule 26 Motion to Enlarge Time to File Opening Brief.12-31224




11/09/2012BriefReceived Opening Brief.


11/09/2012AppendixReceived Appendix to Opening Brief.


12/11/2012Notice/OutgoingIssued Notice Motion Approved.  Opening Brief due: November 9, 2012.12-38902




12/11/2012BriefFiled Appellant's Opening Brief.12-38897




12/11/2012AppendixFiled Appendix to Appellant's Opening Brief.12-38899




01/11/2013BriefFiled Walmart Stores, Inc.'s Answering Brief.13-01160




01/11/2013AppendixFiled Walmart Stores, Inc.'s Respondent's Appendix.13-01177




01/15/2013AppendixFiled Appendix to Answering Brief Respondent's Amended Appendix (Transcript of Proceedings Added)13-01573




02/12/2013BriefFiled Appellant's Reply Brief.13-04540




02/12/2013Notice/IncomingFiled Appelant's Amended Verification (Amended NRAP 32 Verification and Certificate of Compliance).13-04541




02/12/2013Case Status UpdateBriefing Completed/To Screening.


03/14/2013Notice/OutgoingIssued Notice of Modification of Caption. Parties are advised to notify this office in writing within 10 days if the caption as modified does not accurately reflect the status of the parties.13-07680




07/30/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the Northern Nevada Panel on the next available calendar.13-22367




08/26/2013Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral argument is scheduled for Tuesday, October 15, 2013, @ 10:00 a.m. in Las Vegas.  Argument shall be limited to 30 minutes.13-25155




09/30/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-29041




10/15/2013Case Status UpdateOral argument held this day. Case submitted for decision. To the Northern Nevada Panel. NNP13 - JH/RP/MC.


04/03/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Hardesty/Parraguirre/Cherry. Author: Cherry, J. Majority: Hardesty/Parraguirre/Cherry. 130 Nev. Adv. Opn. No. 28. NNP1314-10527




04/28/2014RemittiturIssued Remittitur.14-13717




04/28/2014Case Status UpdateRemittitur Issued/Case Closed.


05/09/2014RemittiturFiled Remittitur. Received by District Court Clerk on May 2, 2014.14-13717




09/05/2014Notice/OutgoingIssued Letter to Publishers with corrections to recently filed opinions. Letter dated August 29, 2014. Nos. 61024/61791/59121/60181/60490/60566/62129/63034/54019/57934/62512/58968. (Letter entered in 61024/61791 as document no. 14-29426.)